Exhibit EXHIBIT A AGREEMENT AND PLAN OF MERGER AMONG DOLLAR TREE STORES, INC., DOLLAR TREE, INC., AND DOLLAR TREE MERGER SUB, INC. February 27, 2008 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER(“Agreement”), dated as of February 27, 2008, is entered into by and among Dollar Tree Stores, Inc., a Virginia corporation (the “Company”), Dollar Tree, Inc., a Virginia corporation (“Holdco”) and a direct, wholly owned subsidiary of the Company, and Dollar Tree Merger Sub, Inc., a Virginia corporation (“MergerSub”) and a direct, wholly owned subsidiary of Holdco. RECITALS A.The Company's authorized capital stock consists of (i) 300,000,000 shares of common stock, par value $.01 per share (“Company Common Stock”), of which 91,948,053 shares were issued and outstanding as of December 6, 2007, and (ii) 10,000,000 shares of preferred stock, $.01 per share, none of which is currently outstanding (“Company Preferred Stock”). B.As of the date hereof, Holdco's authorized capital stock consists of (i) 300,000,000 shares of common stock, par value $.01 per share (“Holdco Common
